                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    BECKLEY DIVISION


DWIGHT DAVID HARRISON,

                             Plaintiff,

v.                                                 CIVIL ACTION NO. 5:19-cv-00333

D. L. YOUNG, Warden, F.C.I. Beckley,

                             Defendant.



                        MEMORANDUM OPINION AND ORDER


       On April 29, 2019, the Plaintiff, proceeding pro se, filed a Complaint/Motion (Document

1) in this matter. On May 13, 2019, the Plaintiff filed an Application to Proceed Without

Prepayment of Fees and Cost (Document 4) and a Motion for Temporary Restraining Order

(Document 5).

       By Standing Order (Document 3) entered on April 29, 2019, the matter was referred to the

Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to this Court of

proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636.

       On June 11, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 6) wherein it is recommended that this Court deny the Plaintiff’s

Application of Proceed Without Prepayment of Fees and Costs (Document 4), deny the Plaintiff’s

Motion for Temporary Restraining Order (Document 5), dismiss the Plaintiff’s Complaint/Motion

(Document 1) and remove this matter from the Court’s docket. Objections to the Magistrate

                                               1
Judge’s Proposed Findings and Recommendation were due by June 28, 2019, and none were filed

by either party.

       The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and a party’s right to appeal this Court’s

Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989);

United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Plaintiff’s Application of Proceed Without Prepayment

of Fees and Costs (Document 4) be DENIED, the Plaintiff’s Motion for Temporary Restraining

Order (Document 5) be DENIED, the Plaintiff’s Complaint/Motion (Document 1) be

DISMISSED, and this matter be REMOVED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Aboulhosn, counsel of record, and any unrepresented party.

                                             ENTER:           July 9, 2019




                                                2
3
